Haskell, J.
Laborers’ lien upon a building. Plaintiffs worked in the repair of the buildings of the defendant under the employment of one Moore by whom they were employed by the day, one prior to September 12, the other prior to September 28th. At those datés they were respectively dismissed from that service and sent to work elsewhere. More than thirty days elapsed after their dismissal, and on November 4th, Moore set them at work for one hour each, and on November 6th for three hours each. Within thirty days after the work in November they recorded their claims for a lien ; and the question is, did the work in November revive their liens for previous work then already lost. We think not. The labor performed was not by virtue of any contract with the owner of the building. *571That, prior to September 28th, was continuous, and when it ceased the time within which it must be enforced began to run and expired before any more labor was performed, and the lien was lost. The employer’s lien for the labor might continue because he was still completing his work. Suppose, after the thirty days had elapsed, the owner of the building had paid the employer of plaintiifs for their labor, should the owner be compelled to pay them also ? He could examine the' records and see that, their lien had expired and ought to be allowed to pay their employer with safety. We think he could. In this respect the ruling below was error.

Exception sustained.